DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 7/24/22 and IDS filed on 7/19/21. Claims 1-2, 4 and 7-9 are pending in the application.
Election/Restrictions
Applicant's election with traverse of  group I in the reply filed on 7/24/22 is acknowledged.  The traversal is on the ground(s) that  the US ‘993 is used to treat pain resulting from local stimulation of nociceptors in skin, bones and joints and the present invention is belongs to the industry of disinfection products and daily chemicals and US ‘631 teaches moisturizing composition and does not comprise water typically added as a separate component, whereas claim 1 requires water which is at least 8.5%.  This is not found persuasive because claims are drawn to compositions and the intended use does not carry any patentable weight and US ‘631 under table 3 for control B and D exemplifies hydrolyzed sodium hyaluronate with water.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/24/22.
Claims 1-2, 4 and 7 are examined in the application.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/30/20. It is noted, however, that applicant has not filed a certified copy of the  CN 202011066052.0 application as required by 37 CFR 1.55.
Information Disclosure Statement
	Applicants are notified that the written opinion submitted under NPL  in the IDS form is crossed out as it is chines language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
1.The expression “macromolecular sodium hyaluronate” at both occurrences lacks antecedent basis as claim 1 recites “hydrolyzed sodium hyaluronate” . Amendment of “macromolecular sodium hyaluronate” to “hydrolyzed sodium hyaluronate” is suggested to overcome the above rejection.
2. Claim 4 is in improper Markush group format and claim 4 lacks antecedent basis for thickener being “ or more” since claim 1 recites “ thickener” and not “ at least one thickener”. Amendment of claim 4 to “ wherein the thickener is carbomer, hydroxyethyl cellulose, hydroxy propyl cellulose or hydroxypropyl methyl cellulose” is suggested to overcome the above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 2010/0158993 (‘993) and US 2020/0046631 (‘631).
Instant application is an AIA  application and the effective  filing date of instant application based upon CN 202011066052.0 is 9/30/20 and the effective filing date of US 2020/0046631 (‘631) is 4/27/2017.
There is no certified translation of the foreign priority document in the instant application.
Claim 1 is drawn to composition and the intended use “ hand protection  antibacterial”  does not carry any patentable weight.
 US ‘993 teaches topical gel ( claimed gel) compositions and at ¶ [0204] teaches humectants and this includes claimed glycerine, propylene glycol and butylene glycol (claimed in instant application as emollients, claim 1) and at ¶ [0205] teaches the amount which is 0.1 to about 20% and also teaches the humectants can be one or more and thus includes claimed mixture and the amount claimed 1-10% is within the amount taught by US ‘993  (claim 1 ) and teaches at ¶ ¶ [0195 & 0199] claimed thickener drawn to  hydroxy ethyl cellulose, hydroxy propyl cellulose and  hydroxypropyl methyl cellulose ( claim 4) and teaches the amount at ¶ [0201] and this is about 0.1% to about 5% and the claimed amount 0.1 to 0.5% overlaps with amount taught by US ‘993 (claim 1); US ‘993 teaches at ¶ [0215] emollients  that has the ability to apply the composition to the skin smoothly  as well as provide desirable kin feel and this include claimed allantion and also panthenol which is claimed in the instant application as keratin care agent and the amount is 0-5% and the claimed amount 0.01 to 5% overlaps with the amount taught by US ‘993 (claim 1); US ‘993 teaches at  ¶ [0127] adding alkalizing agent and the amount is less than 0.5% and alkalizing agent reads on claimed pH regulator and the claimed amount 0.5% is same as 0.5% of US ‘993 and less than 0.5 % meets values 0.1 to 0.49%, table 1 under composition 1B exemplifies claimed ethanol which is 57.33%  and this is within claimed range of 56-75% and exemplifies glycerine and propylene glycol mixture instead of glycerine and butylene glycol and exemplifies polymeric thickener. Example 1B exemplifies d-panthenol drawn to emollients instead of claimed allantoin. US ‘993 at  ¶ [0028] teaches:

    PNG
    media_image1.png
    120
    485
    media_image1.png
    Greyscale

The water content reads on claimed water ( claim 1).
The difference is US ‘993 does not teach claimed  hydrolyzed sodium hyaluronate and claimed alkalizing agent of claim 7.
However, US ‘631 teaches a moisturizing cosmetic composition and teaches at ¶ [0007] 0.0001 to 5% of claimed hydrolyzed sodium hyaluronate and the claimed amount 0.01-0.5% is within the amount taught by US ‘631 (claims 1-2)  and teaches at ¶ [0016] the molecular weight of hydrolyzed sodium hyaluronate, which is 1-10KDa and this is equal to 1000 to 10,000 Daltons and there is overlap with above amount to claimed amount which is 500- 20,000 Daltons  (claim 2)  and US ‘631 teaches that hydrolyzed sodium hyaluronate quickly penetrate into the stratum corneum  to provide a long lasting skin moisturizing effect. US  ‘631 teaches at ¶ [0028] claimed thickeners which are carbomers, hydroxy ethyl cellulose, hydroxy propyl cellulose, hydroxypropyl methyl cellulose (claim 4) and teaches at ¶ [0030] claimed alkalizing agents, which is sodium hydroxide (claim 7). US  ‘631 teaches at ¶ [0031] claimed gel form as product form. US ‘631 under table 3 for control B and D exemplifies hydrolyzed sodium hyaluronate with water.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would modify the composition of US ‘993 1B in table 1 by substituting  propylene glycol with another functional equivalent glycol, which is butylene glycol and substitute d-panthenol with allantion which are taught by US ‘993 as functional equivalent  and add alkalizing agent taught by US ‘993 and US ‘631 and prepare the formulation in the form of gel taught by US ‘993 and US ‘631 and add hydrolyzed sodium hyaluronate taught by US ‘631 to the formulation of US ‘993  with the reasonable expectation of success that that the gel when applied topically provide long lasting skin moisturizing effect. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619